Case 2:20-cv-03572-DOC-SK Document 7 Filed 04/27/20 Pagelof2 Page ID#4

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-03572-DOC (SK) Date April 27, 2020

 

 

Title Clarence Warren v. J. Gastelo et al.

 

Present: The Honorable Steve Kim, U.S. Magistrate Judge

 

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
None present None present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

Plaintiff is a California state prisoner seeking to proceed in forma pauperis with a
complaint under 42 U.S.C. § 1983 against the California Men’s Colony (“CMC”) warden and
chief deputy warden, as well as a CMC correctional captain, sergeant, and officer. (ECF 1 at 2).
Plaintiff alleges that sergeant D. Bowman created a hostile living environment in violation of
the Eighth Amendment when he announced to the inmates in Plaintiffs housing block that
Plaintiff wanted the dorm officer to do more searches and “bust” more people. (Jd. at 3). Asa
result, Plaintiff alleges that 19 inmates in his housing block physically assaulted him that day.
(Id. at 4, 13). But there are two procedural problems with Plaintiffs application and
complaint.

First, Plaintiff failed to include a certified copy of his trust account statement for the last
six months. See 28 U.S.C. § 1915(a)(2) (2018); L.R. 5-2. Without that certified statement,
Plaintiff cannot proceed with his complaint unless he first pays the full amount of the filing fee.
Second, even if Plaintiff fixes this filing deficiency, relief is unavailable if Plaintiffs claims are
untimely. See 28 U.S.C. § 1915A(b)(1); Fed. R. Civ. P. 12(b)(6). The events Plaintiff complains
of occurred in March 2016. (ECF 1 at 3, 4-5). So Plaintiff had to bring any claims alleging
constitutional violations based on these events within two years. See Jones v. Blanas, 393 F.3d
918, 927 (9th Cir. 2004). But Plaintiff did not file this action until April 2020, more than four
years after the March 2016 events alleged in the complaint.

For these reasons, Plaintiff is ORDERED TO SHOW CAUSE on or before May 27,
2020 why his in forma pauperis application should not be denied and his complaint
dismissed. If Plaintiff wishes to proceed with this action, he must first file a complete form CV-
60P (attached here) that includes a certified copy of his trust account statement for the last six
months or pay the full amount of the required filing fee. Even then, Plaintiff must also file a
response to this order explaining why it is wrong about the statute of limitations. Plaintiff is
advised that prisoner complaints dismissed for failure to state a claim, including for
untimeliness, count as “strikes” against the lifetime number of complaints that prisoners may
file without prepayment of filing fees. See 28 U.S.C. § 1915(g). Voluntarily dismissed

 

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 2
Case 2:20-cv-03572-DOC-SK Document 7 Filed 04/27/20 Page 2of2 Page ID#5

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-03572-DOC (SK) Date April 27, 2020

 

Title Clarence Warren v. J. Gastelo et al.

complaints, however, do not count as strikes. So if he cannot cure the deficiencies outlined in
this order, Plaintiff may alternatively file a notice of voluntary dismissal using the attached

form CV-09.

In any case, failure to file a voluntary dismissal or a timely response to this
order may result in involuntary dismissal of this action for failure to prosecute.
See Fed. R. Civ. P. 41(b); L.R. 41-1.

IT IS SO ORDERED.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 2
